Title: To Thomas Jefferson from P. Guillibaud & Cie., 22 April 1785
From: P. Guillibaud & Cie.
To: Jefferson, Thomas



Monsieur
Rouen le 22 avril 1785.

Nous venons de recevoir le duplicata du paquet que M. Holker actuellement a philadelphie nous a adressé et qui renfermait celui que notre Sr. Guillibaud a eu l’honneur de remettre à Votre excellence dans le voÿage qu’il vient de faire à Paris pour cette affaire. Ce duplicata nous a apporté celui qui doit renfermer un double de la commission que la cour Suprême de Pensilvanie a eu la bonté de vous adresser pour reconnaître la verité et la legitimité de notre crédite sur Samuel Wharton. Nous adressons ce paquet à Messrs. Detruissard Boisgent & compe. Ils auront l’honneur de vous le presenter, nous vous prions de leur accorder quelques moments d’audience pour avoir celui de conférer avec vous et pour nous faire passer vos ordres si vous en aviez quelques uns à nous donner.
Nous prions Votre Excellence d’avoir la bonté de lire et de prendre sérieusement en considération la copie de la lettre de M. Holker du 14. qui vous sera remise par nos dits amis. Il paraît que nous aurions tout à craindre de la mauvaise foi de notre débiteur qui ne cherche qu’à consommer le projet qu’il a eu d’abuser de notre confiance, si nous n’etions rassurés par vos lumières, par votre justice et par le travail que vous avez eu la bonté de faire pour eclairer les juges saisis de cette affaire. Il est clair qu’il n’a d’autres vues que d’en différer la décision, afin, s’il est possible qu’elle ne soit pas jugée avant le retour que M Holker se dispose à faire en france, ce qu’il est bien intéressant pour nous d’eviter.
Nous mettons notre unique confiance dans le raport que vous avez bien voulu vous charger de faire et Sommes bien persuadés que lui seul nous fera obtenir la condamnation sur Wharton: cependant, comme ce qui abonde ne Saurait nuire, nous croÿons devoir prendre l’expédition que M. Holker nous demande d’après son conseil et qu’il nous charge de prendre de notre Jurisdiction consulaire. Nous chargeons d’ailleurs nos amis de vous faire quelques observations et de vous prier d’ajouter à votre second raport, si vous le croÿez convenable, l’autorité du témoignage de M. le marquis de lafaÿette et celui de M. Leraÿ de chaumont pere. Enfin nous vous prions de prendre en sérieuse considération combien nous devons nous mettre en garde contre la mauvaise foi de notre debiteur et combien il est intéressant pour nous que cette affaire soit terminée pendant le sejour de M. Holker à l’amérique qui  pourrait ne pas être encore long. Nous vous prions de nous aider de vos conseils dans la marche que nous avons à suivre et de nous donner vos ordres par l’entremise de Messrs. Detruissard Boisgent & compe.
Nous sommes avec respect Monsieur Vos très humbles & Très obeïssants serviteurs,

P Guillibaud Et Comp.

